
	

114 HR 1924 IH: Hispanic Opportunity Program in Education and Science Act
U.S. House of Representatives
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1924
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2015
			Mr. Serrano (for himself, Mr. Crowley, Mr. Ben Ray Luján of New Mexico, Mr. Meeks, Mrs. Lawrence, Mr. Vargas, Mr. Gallego, Ms. Brown of Florida, Ms. Hahn, Mr. Conyers, Mr. Vela, Mr. Takano, Mr. Grijalva, Mr. Pierluisi, Mr. Hastings, Ms. Matsui, Mr. Rangel, Mrs. Napolitano, Ms. Jackson Lee, Mr. Cárdenas, Ms. Lee, Ms. Judy Chu of California, Mr. Sires, Mrs. Torres, Mr. Veasey, Mr. Ted Lieu of California, Mr. Thompson of California, Mr. Polis, and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To provide for the establishment of a program by the National Science Foundation to support
			 undergraduate science, technology, engineering, and mathematics education
			 at Hispanic-serving institutions.
	
	
 1.Short titleThis Act may be cited as the Hispanic Opportunity Program in Education and Science Act. 2.Establishment of programNot later than 120 days after the date of enactment of this Act, the Director of the National Science Foundation shall establish the program described in section 7033 of the America COMPETES Act (42 U.S.C. 1862o–12) for Hispanic-serving institutions (as defined in section 502 of the Higher Education Act of 1965 (20 U.S.C. 1101a)).
		
